Citation Nr: 1749021	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO. 15-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

2. Whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder.

3. Entitlement to service connection for a back disorder, to include degenerative disk disease (DDD) of the lumbar spine.

4. Entitlement to service connection for a cervical spine disorder, to include DDD of the cervical spine.

5. Entitlement to service connection for scars, residuals of treatment for a back disorder, to include DDD of the lumbar spine, including as secondary to a service-connected back disorder.

6. Entitlement to service connection for scars, residuals of treatment for a cervical spine disorder, to include DDD of the cervical spine, including as secondary to a service-connected cervical spine disorder.

7. Entitlement to a compensable rating for viral warts of the hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

In March 2016, the Veteran testified before a Veterans Law Judge who is no longer with the Board. In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. Transcripts of the hearings are of record. 

The issue of entitlement to a compensable rating for viral warts of the hands and feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an October 1975 Board decision, service connection for a back disorder was denied.

2. In an October 1975 Board decision, service connection for a cervical spine disorder was denied.

3. The evidence associated with the claims file subsequent to the October 1975 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for a back disorder.

4. The evidence associated with the claims file subsequent to the October 1975 denial relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the Veteran's service connection claim for a cervical spine disorder.

5. The most probative evidence of record establishes that the Veteran's DDD of the lumbar spine is related to his service.

6. The competent and credible evidence is in relative equipoise as to whether the Veteran's DDD of the cervical spine is related to his service.

7. The most probative evidence of record establishes that the Veteran's scars, residuals of treatment for a back disorder, to include DDD of the lumbar spine, are secondary to a service-connected back disorder.

8. The competent and credible evidence is in relative equipoise as to whether the Veteran's scars, residuals of treatment for a cervical spine disorder, to include DDD of the cervical spine, are secondary to a service-connected cervical spine disorder.


CONCLUSIONS OF LAW

1. The October 1975 Board decision denying the Veteran's claim of entitlement to service connection for a back disorder is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

2. The October 1975 Board decision denying the Veteran's claim of entitlement to service connection for a cervical spine disorder is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100 (2016).

3. New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder, to include DDD of the lumbar spine. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).

4. New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder, to include DDD of the cervical spine. 38 U.S.C.A. §5108 (West 2014); 38 C.F.R. §3.156 (2016).

5. The criteria for the grant of service connection for DDD of the lumbar spine have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.104 (2016).

6. The criteria for the grant of service connection for scars, residuals of treatment for a back disorder, as secondary to service-connected DDD of the lumbar spine, have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7. Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for DDD of the cervical spine have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

8. Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for scars, residuals of treatment for a cervical spine disorder, as secondary to a service-connected DDD of the cervical spine, have been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Legal Criteria & Analysis

New and Material Evidence

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156 (a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. §3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly received evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate decision to be made if evidence is new and material. Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. §5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. §3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]" Id. The Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id. Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510 (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

The Veteran contends that his claims for service connection for a back disorder and a cervical spine disorder should be reopened. The RO denied both claims in a May 1974 rating decision. Subsequently, the Veteran appealed the denials to the Board, which denied the claims in an October 1975 decision. Accordingly, with judicial review of Board decisions unavailable at the time, the decision became final.

In August 2017, the Veteran testified at a Board hearing. See August 2017 Board hearing transcript. According to the Veteran, during his active service, he injured his neck while pulling out of the mud a fellow service member who could not swim. Id. 

A September 2017 private medical opinion concluded that the Veteran's chronic back pain, chronic cervical spine pain, bulging thoracic intervertebral disc, and thoracic myofascial strain were directly caused by or a result of wear and tear, repetitive movements, and trauma of the spine while in service. See September 2017 private nexus opinion note.

Upon review of the record, the Board finds that new and material evidence has been received. In the August 2017 hearing, the Veteran established an in-service incident that was previously not of record for his cervical spine disorder. In addition, the September 2017 private medical opinion constitutes new evidence of a nexus between the Veteran's service and his back and cervical spine disorders. 
Hence, the requirements to reopen the claims have been met, and the claims must be reopened.

Service Connection - Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In cases of chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a) (2016). In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); & Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Back Disorder and Residual Scars - Analysis

The Veteran contends that his back disorder, including DDD of the lumbar spine, is related to his service. Specifically, he contends that his back disorder stems from a spinal tap he received while in service. He also contends that he has continued to have back pain since receiving the spinal tap. See August 2017 Board hearing transcript.

In June 1954, the Veteran underwent an enlistment examination. See June 1954 Report of Medical Examination. In September 1956, the Veteran was suspected of having polio and given a spinal tap. See September 8, 1956, progress note (STR); November 1956 medical opinion (STR); March 2016 Board hearing transcript.

Following the spinal tap, the Veteran reported complaints of back pain. See October 1956 progress note (STR). A military physician diagnosed him with lumbo-sacral strain of unknown etiology. See November 1956 medical opinion (STR). In his report, the physician stated that he did not believe that the spinal tap was related to the Veteran's back pain. The Veteran continued to report back pain throughout the rest of his service. See December 1956, January 1957, April 1957, August 1957, October 1957 progress notes (STR). His December 1957 separation examination, however, did not note any back complaints or disorders. See December 1957 Report of Medical Examination.

Beginning in 1958, the Veteran received treatment from a private physician for chronic low back pain. See June 1965 letter from Dr. W.S. In a September 1958 physical examination, the Veteran complained of marked tenderness on pressure in the interspinous space between the 4th and 5th lumbar vertebrae and some tenderness over the paravertebral muscle groups in the same region. See September 1958 letter from Dr. D.S. The private physician determined that his low back pain came from his congenitally unstable low back along with a chronic low back strain and recommended low back strengthening exercises.

The Veteran underwent a VA back examination in August 1965. See August 1965 Report of Medical Examination for Disability Evaluation. The Veteran reported that his back started to ache soon after he received the spinal tap in service and that he has had frequent treatments for low back pain since his separation from service. Id. In addition, he reported that the pain had progressed into his whole spine. Id. A physical examination revealed tenderness in lower dorsal spine and lumbosacral joint. However, the examiner did not provide a diagnosis.

In April 1969, the Veteran presented to a private neurological consultation with complaints of back difficulties. See April 1969 progress note by Dr. D.T. He reported wrenching his back after falling in a hole while carrying a ladder. A physical examination of the back revealed tenderness in the area of T-7, 8, and 9 posteriorly. The examiner recommended a myelography.

The Veteran began seeing a private physician, Dr. Mahan, in August 1970 in regard to his back complaints. See April 1975 orthopedic surgery note by Dr. Mahan. During his initial visit, the Veteran reported having back problems since being injured in service. Id. Dr. Mahan reported that the Veteran had developed more pain in the low back area since his initial visit. In addition, the Veteran underwent a myelogram and removal of the L4-5 disc, which was found to be a degenerate bulging disc at the time of surgery. Dr. Mahan determined that the Veteran's back condition began in service.
In June 2002, the Veteran was diagnosed with lumbar spinal stenosis and underwent spinal decompression surgery. See June 2002 admission history and physical note by Dr. M.Z; June 2002 W.H. hospital surgery note. Subsequently, the Veteran underwent a myelography of the lumbar spine. See July 2003 W.H. hospital radiographic report. He was diagnosed with multilevel DDD with vacuum phenomenon of the lumbar spine.

A VA back examination took place in October 2011. See October 2011 Compensation and Pension Examination Report. The Veteran reported that his back pain remained constant since his in-service spinal tap and that he has had 4 back surgeries. Id. Range of motion (ROM) testing revealed limited motion of the back and pain on movement. The examiner noted localized tenderness or pain to palpation of the midline lumbar and bilateral lumbar paraspinal tissues. In addition, the examiner noted the presence of scars related to treatment for his back disorder. Imaging studies performed in connection with the examination revealed marked narrowing of disc spaces between L5 and S1. The examiner concluded that it is less likely as not that the Veteran's lumbar spine DDD was incurred in or was caused by a spinal tap that occurred in military service. She based her conclusion primarily on the November 1956 in-service medical opinion ruling out a nexus and an October 1956 in-service report by the Veteran that he had a "little backache" prior to service while driving a truck. See October 2011 Compensation and Pension Examination Report.

In a March 2016 Board hearing, the Veteran indicated that, after receiving the spinal tap in service, he was immediately sent back on duty for 30 hours straight without rest. See March 2016 Board hearing transcript. He stated that, while on duty, his back pain returned and has continued since. Id. In addition, he denied having back problems or injuries prior to his service. Id.; see also August 2017 Board hearing transcript.

As discussed above, a September 2017 private medical opinion concluded that the Veteran's chronic back pain, bulging thoracic intervertebral disc, and thoracic myofascial strain were directly caused by or a result of wear and tear, repetitive movements, and trauma of the spine in service. See September 2017 private nexus opinion note.

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's back disorder, specifically DDD of the lumbar spine, is related to his service. Both the Veteran's testimony and the medical record establish a current diagnosis of DDD of the lumbar spine and the occurrence of an in-service incident - the September 1956 spinal tap and subsequent duty without rest. There is conflicting evidence, however, regarding the presence of a nexus between the in-service incident and the Veteran's current back disorder. 

The Veteran's STRs reflect repeated complaints of back pain following the spinal tap. Simultaneously, both the November 1956 in-service medical opinion and the December 1957 separation examination did not report a service-related back disorder. A private examination dated soon after service found that the Veteran's back pain was, in part, due to a congenially unstable low back. The October 2011 VA examination determined that the Veteran's DDD of the lumbar spine was less likely as not related his service and cited the November 1956 in-service medical opinion ruling out a nexus and a report of a backache preceding service. In contrast, the Veteran's private physician, Dr. Mahan, concluded in April 1975 that the Veteran's back disorder began in service. Dr. Mahan based his opinion on the Veteran's reports of continuous and worsening back pain since his in-service injury. Similarly, the September 2017 private medical opinion found that the Veteran's back disorder was directly caused by or a result of wear and tear, repetitive movements, and trauma of the spine in service. There is no evidence to doubt the credibility of any of the medical professionals of record. 

Accordingly, the Board turns to the relative probative values of the medical opinions of record. The September 2017 private medical opinion, while finding a positive nexus, did not provide a rationale for its finding. Additionally, the October 2011 VA examination merely based its conclusion on a prior negative nexus opinion and a report of a minor backache preceding service. As such, the Board finds that neither medical opinion is more probative than the other.

In considering the totality of the evidence, the Board finds that the most probative evidence of record rests in the lay testimony of record. The Board notes that lay persons are competent to testify to observable symptomatology. Layno, 6 Vet. App. at 470. As such, the Veteran is competent to testify to back pain he experienced in connection with the September 1956 spinal tap as well as any subsequent back pain. The Board finds that the Veteran's consistent and documented complaints of back pain after service reflect a continuity of symptomatology of a chronic back disorder, which was eventually diagnosed to include DDD of the lumbar spine. Although the Veteran reported having a backache prior to service, it was reportedly minor and, alone, does not explain the clear pattern of continuous and evolving symptomatology following the September 1956 spinal tap. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his back disorder. 38 C.F.R. § 3.303(b).

Therefore, based on the most probative evidence of record, the Board finds that the Veteran's DDD of the lumbar spine is related to his service. Further, the Board notes that the October 2011 VA examination reported the presence of scars related to treatment of his back disorder. As such, service connection for DDD of the lumbar spine, and for residual scars, as secondary to a service-connected back disorder, is warranted. See 38 C.F.R. § 3.310.

Cervical Spine Disorder and Residual Scars - Analysis

In addition, the Veteran contends that his cervical spine disorder is related to his service, including an in-service incident in which he assisted a fellow service member who could not swim. He also contends that a 1965 workplace incident aggravated his cervical spine disorder and that he has continued to have neck pain since. See August 2017 Board hearing transcript; October 2011 Compensation and Pension Examination Report. 

In June 1954, the Veteran underwent an enlistment examination. See June 1954 Report of Medical Examination. No neck complaints or disorders were noted. As stated above, the Veteran received a spinal tap in September 1956. See September 8, 1956, progress note (STR). Subsequently, he complained of a stiff neck and reported being unable to move his neck to the left. See September 22, 1956, progress note (STR). His December 1957 separation examination did not note any neck complaints or disorders. See December 1957 Report of Medical Examination.

As stated above, the Veteran underwent a VA back examination in August 1965. See August 1965 Report of Medical Examination for Disability Evaluation. The Veteran reported that his back pain had progressed into his whole spine. Id. However, the examiner did not provide a diagnosis.

In April 1969, the Veteran presented to a private neurological consultation with complaints of back difficulties. See April 1969 progress note by Dr. D.T. He reported wrenching his back after falling in a hole while carrying a ladder in 1965. See also August 2017 Board hearing transcript.
	
The Veteran's private physician, Dr. Mahan, noted in an April 1975 treatment note that the Veteran had developed cervical disc problems since the Veteran first sought treatment from him in August 1970. See April 1975 orthopedic surgery note by Dr. Mahan. Dr. Mahan opined that his disc injury "had its anlage" during the Veteran's service. Id.

In July 2003, the Veteran underwent a myelography of the cervical spine and was diagnosed with multilevel DDD with osteoarthritis changes. See July 2003 W.H. hospital radiographic report.

A VA cervical spine examination took place in October 2011. See October 2011 Compensation and Pension Examination Report. The Veteran reported that he complained of neck stiffness in-service and that his neck only started bothering him again around 1965. Id. Since then, according to the Veteran, he has continued to have neck pain and has had 4 to 5 neck surgeries. Id. An ROM test of the neck revealed limited motion and pain on movement. The examiner noted localized tenderness or pain to palpation of cervical spine tissues. In addition, the examiner noted the presence of scars related to treatment of his cervical spine disorder. Imaging studies performed in connection with the examination revealed degenerative disc narrowing with posterior spur formation between C7 and T1. The examiner concluded that it is less likely as not that the Veteran's cervical spine DDD was incurred in or was caused by his service. She based her conclusion on lack of neck complaints between the Veteran's September 1956 reported neck stiffness and his 1965 workplace neck injury.

In an August 2017 Board hearing, the Veteran indicated that he hurt his neck in a training incident in which he pulled out of the mud a fellow service member who could not swim. See August 2017 Board hearing transcript. He stated that he was accused of malingering and sent to a psychiatrist. Id. In addition, the stated that his neck pain re-occurred after the 1965 workplace injury and has been "mostly [constant]" since. Id.

As discussed above, a September 2017 private medical opinion concluded that the Veteran's chronic cervical spine pain was directly caused by or a result of wear and tear, repetitive movements, and trauma of the spine in service. See September 2017 private nexus opinion note.

Upon review of the record, the Board finds that the competent and credible evidence of record is in relative equipoise as to whether the Veteran's DDD of the cervical spine is related to his service. The medical record establishes a current diagnosis of DDD of the cervical spine. Moreover, the Veteran's newly-received testimony establishes the occurrence of an in-service incident - a neck injury incurred while assisting a service member who could not swim. However, as in the case of the Veteran's back disorder, there is conflicting evidence regarding the presence of a nexus between the in-service incident and the Veteran's current cervical spine disorder.

Although STRs reflect a complaint of neck stiffness, the Veteran admits that his neck symptoms resolved after service. However, the Veteran reported a reoccurrence of his neck pain after a 1965 workplace incident in which he fell into a hole. Following that incident, the Veteran reported in an August 1965 VA examination that his back pain had progressed into his whole spine. In an April 1975 treatment note, Dr. Mahan indicated that the Veteran had developed cervical disc problems and that the disc injury stemmed from his service. The September 2017 private medical opinion also found that the Veteran's cervical spine disorder was caused by his service. In contrast, the October 2011 VA examination found that the Veteran's DDD of the cervical spine was less likely as not related to his service based on the lack of neck complaints in the years immediately following his separation from service. As discussed in the preceding section, the Board finds that neither medical opinion is more probative than the other due to the lack of well-detailed rationales. Accordingly, reasonable doubt must be resolved in favor of the Veteran. 

Further, the Board notes that the October 2011 VA examination reported the presence of scars related to treatment of his cervical spine disorder. Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for DDD of the cervical spine and for residual scars, as secondary to a service-connected cervical spine disorder, is warranted. See 38 C.F.R. § 3.310.


ORDER

New and material evidence having been presented, the claim for service connection for a back disorder is reopened.

New and material evidence having been presented, the claim for service connection for a cervical spine disorder is reopened.

Entitlement to service connection for DDD of the lumbar spine is granted.

Entitlement to service connection for DDD of the cervical spine is granted.

Entitlement to service connection for scars, residuals of treatment for a back disorder, as secondary to service-connected DDD of the lumbar spine is granted.

Entitlement to service connection for scars, residuals of treatment for a cervical spine disorder, as secondary to service-connected DDD of the cervical spine is granted.


REMAND

Upon review of the record, the Board finds that further development of the evidence is necessary to adjudicate the issue of entitlement to a compensable rating for viral warts of the hands and feet. In a May 2012 statement, the Veteran contended that his warts have developed into skin carcinoma. See May 2012 VA Form 21-0820, Report of General Information. The Veteran, through his representative, also indicated in an August 2015 statement that his skin condition has worsened since the October 2012 VA skin examination. See August 2015 VA Form 646, Statement of Accredited Representative in Appealed Case. In the August 2017 Board hearing, the Veteran stated that his warts are "recurring all the time" all over his body, causing scars and disfigurement. See August 2017 Board hearing transcript. Recent treatment records reflect a current diagnosis of malignant neoplasms. See September 2017 Skin Diseases Disability Benefits Questionnaire by Dr. W.R.; June 2017 progress note by Dr. W.R.

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a). As such, an additional examination is warranted. In obtaining a new examination, the RO must also ask the examiner whether the Veteran's skin carcinoma was caused or aggravated by his service-connected viral warts.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a VA examination to determine the following:

(1) the current severity of his service-connected viral warts of the hands and feet; 

(2) the etiology of his skin carcinoma; 

(3) and the current severity of his skin carcinoma only if it is found to be etiologically related to his viral warts. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin carcinoma is a progression or his service-connected viral warts.

The examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's skin carcinoma was caused or aggravated by his service-connected viral warts.

The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


